Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made as of March 14, 2019,
between Diplomat Pharmacy, Inc., a Michigan corporation (the “Company”), and
Daniel Davison (“Employee”).

 

WHEREAS, the Company wishes to retain Employee as its Chief Financial Officer
and Employee wishes to accept employment with the Company under the terms and
conditions set forth herein; and

 

WHEREAS, as a condition to the employment (or continued employment) of Employee
with the Company, Employee is required to enter into this Agreement and to grant
the covenants contained herein.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.                                Employment.  The Company shall employ Employee
as its Chief Financial Officer, and Employee hereby accepts employment with the
Company in such position, upon the terms and conditions set forth in this
Agreement for the period beginning on April 8, 2019 (the “Effective Date”) and
ending as provided in Section 5 hereof (the “Employment Period”).

 

2.                                Definitions.  For purposes of this Agreement,
the following terms shall have the following meanings:

 

(a)                                 “Administrator” shall mean the Board or the
Compensation Committee of the Board, consistent with Company policies and
procedures in place from time to time.

 

(b)                                 “Affiliate” of a Person means any other
Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such Person. The
term “control” (including the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

(c)                                  “Board” shall mean the board of directors
of the Company.

 

(d)                                 “Cause” shall mean the Company’s good faith
determination that one or more of the following has occurred with respect to the
Employee: (1) the commission or conviction (including conviction upon of a plea
of nolo contendere) of a felony or other crime which is punishable by
imprisonment, (2) the commission of any act or omission involving dishonesty,
fraud, or a violation of law with respect to the Company or any of its
Subsidiaries or Affiliates, (3) reporting to work under the influence of alcohol
or illegal drugs, the use of illegal drugs (whether or not at the workplace) or
other conduct causing the Company or any of its Subsidiaries or Affiliates
public disgrace, disrepute or economic harm, (4) repeated failure to perform any
Employee’s duties as directed by the Board or the Chief Executive Officer, 
(5) breach of fiduciary

 

--------------------------------------------------------------------------------



 

duty, fraud or willful misconduct with respect to the Company and/or any of its
Subsidiaries or Affiliates, or (6) any material breach of this Agreement or the
Company’s policies and procedures by Employee.

 

(e)                                  “Disability” shall mean Employee’s
inability to perform the essential functions of Employee’s position with the
Company, with or without reasonable accommodations by the Company, for a period
of 90 consecutive days or 120 days in any 365 day period.

 

(f)                                   “Good Reason” means the occurrence of any
of the following without Employee’s written consent: (1) a material adverse
change in Employee’s title, duties or responsibilities in a manner that is
materially inconsistent with the position he holds; (2) a material reduction in
Employee’s Base Salary; and (3) a material breach by the Company of its
obligations, covenants or agreements under this Agreement.  The Company and
Employee agree that “Good Reason” shall not exist unless and until Employee
provides the Company with written notice of the acts alleged to constitute Good
Reason within thirty (30) days of Employee’s knowledge of the occurrence of such
event, and the Company fails to cure such acts within thirty (30) days of
receipt of such notice, if curable.  Employee must terminate his employment
within thirty (30) days following the expiration of such cure period for the
termination to be on account of Good Reason.

 

(g)                                  “Person” means an individual, corporation,
limited liability company, partnership, joint venture, association, trust,
governmental entity, unincorporated organization or other entity.

 

(h)                                 “Subsidiaries” means, with respect to any
Person, any corporation, partnership, limited liability company, association or
other business entity of which (1) if a corporation, a majority of the economic
interests or total voting power of shares of stock entitled to vote
(irrespective of whether, at the time, stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, or (2) if a partnership, limited liability company, association or
other business entity, either (A) a majority of the partnership or other similar
ownership interest thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof, or (B) such Person is a general partner, managing member or
managing director of such partnership, limited liability company, association or
other entity.

 

3.                                Position and Duties.

 

(a)                                 During the Employment Period, Employee shall
serve as Chief Financial Officer and shall have such duties and responsibilities
as are assigned to the Employee by the Board and the Chief Executive Officer
consistent with the Employee’s position as Chief Financial Officer of the
Company.

 

(b)                                 During the Employment Period, Employee
shall, at all times, devote the substantial majority of Employee’s working time,
attention, energies, efforts and skills to the business and affairs of the
Company and shall not, directly or indirectly, engage in any other

 

2

--------------------------------------------------------------------------------



 

business activity, whether or not for profit, gain or other pecuniary
advantages, without the express written permission of the Board.  Employee shall
perform Employee’s duties, responsibilities and functions to the Company
hereunder to the best of Employee’s abilities in good faith and shall comply
with all Company policies, rules and procedures.  In performing Employee’s
duties and exercising Employee’s authority under this Agreement, Employee shall
support and implement the reasonable and lawful business and strategic plans
approved from time to time by the Board.

 

4.                                Compensation and Benefits.

 

(a)                                 During the Employment Period, Employee’s
shall receive an initial annual base salary (the “Annual Base Salary”) of
$450,000.00, which shall be paid in accordance with the Company’s normal payroll
practices for senior executive officers of the Company as in effect from time to
time.  During the Employment Period, the Annual Base Salary shall be reviewed at
least annually, and may be adjusted by the Administrator.  The term “Annual Base
Salary” as utilized in this Agreement shall refer to the Annual Base Salary as
so adjusted.

 

(b)                                 Employee shall be eligible for an annual
cash bonus relating to the Company’s fiscal year, with a target amount of 65% of
Employee’s Annual Base Salary (the “Annual Bonus”) (prorated, in the case of the
bonus for the 2019 fiscal year, for the period beginning the Effective Date and
ending December 31, 2019), with such actual amount to be determined consistent
with the bonus plan in effect for other senior executive officers of the
Company, on substantially the same terms and conditions as generally apply to
such other officers, except that the size of the awards made to the Employee
shall reflect the Employee’s position with the Company and such other factors as
the Administrator reasonably determines from time to time.  Each such bonus
awarded to the Employee shall be paid sometime during the first one hundred
twenty (120) days of the fiscal year next following the fiscal year for which
the bonus is awarded, unless the Employee shall elect, in compliance with
Treasury Regulation 1.409A-2(a), to defer the receipt of such Annual Bonus.

 

(c)                                  (i) Employee shall receive equity
compensation in an amount of up to 222% of the Annual Base Salary to be granted
on the Effective Date; and (ii) for the period beginning January 1, 2020 and
continuing through the Employment Period, the Employee shall be entitled to
participate in any stock option, performance share, restricted stock unit or
other equity based long-term incentive compensation plan, program or arrangement
(the “Plans”) generally made available to senior executive officers of the
Company; provided, that in the case of each of (i) and (ii) hereof, on
substantially the same terms and conditions (including the Company’s form of
equity award agreements as in place from time to time) as generally apply to
such other officers, except that the size of the awards made to the Employee
shall reflect the Employee’s position with the Company and such other factors as
the Administrator reasonably determines from time to time.

 

(d)                                 In addition to the annual equity awards
described in Section 4(c) hereof, the Employee shall be granted a restricted
stock unit award of 200,000 shares of the Company’s common stock as of the
Effective Date (the “Initial RSU”).  The Initial RSU shall vest in equal annual
installments over a period of three years from the grant date.  The definitive
terms of the Initial RSU shall be set forth in an agreement to be executed by
and between the Company and Employee.

 

3

--------------------------------------------------------------------------------



 

(e)                                  Subject to Employee’s execution of a
Participation and Restrictive Covenant Agreement, Employee shall be designated a
participant in the Company’s Executive Severance Plan (the “Executive Severance
Plan”), with such participation and entitlement to benefits subject to the terms
thereof.  For the avoidance of doubt, the designation does not prohibit the
Company from modifying or terminating Employee’s participation in the Executive
Severance Plan or the amendment or termination of the Executive Severance Plan,
in each case, in accordance with the terms thereof.

 

(f)                                   During the Employment Period, Employee
shall receive such perquisites and fringe benefits and participate in all of the
Company’s employee benefit programs and/or plans for which senior executive
employees of the Company are generally eligible in accordance with the policies
of the Company in effect from time to time.

 

(g)                                  During the Employment Period, the Company
shall reimburse Employee for all reasonable out-of-pocket business expenses
incurred by Employee in the course of performing Employee’s duties and
responsibilities under this Agreement which are consistent with the Company’s
policies, in effect from time to time, with respect to travel, entertainment and
other business expenses, subject to the Company’s regular requirements with
respect to reporting and documentation of such expenses.

 

(h)                                 If the Board, or an appropriate committee
thereof, determines that any fraud, negligence, or intentional misconduct by the
Employee is a significant contributing factor to the Company having to restate
all or a portion of its financial statements, the Board or committee may require
reimbursement of any bonus or incentive compensation paid to the Employee if and
to the extent that (i) the amount of incentive compensation was calculated based
upon the achievement of certain financial results that were subsequently reduced
due to a restatement, (ii) the Employee engaged in any fraud or misconduct that
caused or significantly contributed to the need for the restatement, and
(iii) the amount of the bonus or incentive compensation that would have been
awarded to the Employee had the financial results been properly reported would
have been lower than the amount actually awarded.

 

5.                                Term.  Employee’s employment with the Company
will commence on the Effective Date and, subject to Section 6, will continue
until the second anniversary of the Effective Date (the “Initial Term”). 
Following the Initial Term, the Employment Period will be automatically renewed
for successive one-year periods, unless (i) otherwise terminated as set forth in
Section 6(a) of this Agreement, or (ii) the Company or Employee, as the case may
be, sends the other party a written notice of non-renewal at least 90 days prior
to the expiration of the Initial Term or any successive anniversary date
thereof, as applicable.  The initial term of this Agreement, as it may be
extended thereafter, is herein referred to as the “Term.”  Notwithstanding
anything contained in this Agreement to the contrary, the parties acknowledge
and agree that Employee’s employment with the Company is on an at-will basis.

 

4

--------------------------------------------------------------------------------



 

6.                                Termination of Employment.

 

(a)                                 Termination.  Except for certain continuing
obligations which the parties expressly agree survive termination, including,
without limitation, Sections 6(d), 7, and 8 below, this Agreement and the
Employment Period will terminate upon one of the following reasons:

 

(i)                                     Employee’s death or Disability;

 

(ii)                                  the termination by the Company at any time
for Cause;

 

(iii)                               the termination by the Company at any time
without Cause;

 

(iv)                              the resignation by Employee with Good Reason;

 

(v)                                 the resignation by Employee without Good
Reason; and

 

(vi)                              the non-renewal of this Agreement by any party
as contemplated pursuant to Section 5.

 

(b)                                 Effect of Termination.  Except as otherwise
expressly provided herein or in the Executive Severance Plan, all of Employee’s
rights to salary, bonuses, employee benefits and other compensation hereunder
which would have accrued or become payable after the termination of the
Employment Period shall cease upon such termination, other than those expressly
required under applicable law.  In all cases of termination set forth above in
Section 6(a): (i) Employee agrees to return to the Company and/or its
Affiliates, as applicable, any business equipment (including but not limited to
credit cards, computers, printers, fax machines and telephones) or other company
property that Employee may have received from the Company or any Affiliate of
the Company for use during Employee’s employment; and (ii) Employee will be
deemed to have automatically resigned, effective as of the termination date,
from any and all positions Employee holds as an officer, director, manager,
and/or as a member of any governing body (or a committee thereof) of the Company
or its Affiliates.

 

7.                                Confidentiality; Non-Competition;
Non-Solicitation; Non-Disparagement.

 

(a)                                 Employee acknowledges that the information,
observations and data obtained by Employee while employed by the Company (prior
to or after the date hereof) concerning the business or affairs of the Company
or any of its Affiliates, including, without limitation, trade secrets, customer
information, pricing information, financial plans, business plans, business
concepts, supplier information, know-how and intellectual property and materials
related thereto (the “Confidential Information”) shall be the property of the
Company or such Affiliate.  Confidential Information shall not include
information known to Employee prior to Employee’s employment with the Company,
or information generally known in the industry.  Therefore, Employee agrees that
Employee shall not disclose to any unauthorized person or use for Employee’s own
purposes any Confidential Information without the prior written consent of the
Board, unless and to the extent that the disclosure of Confidential Information
is made in response to a valid order of a court or other governmental body, or
was otherwise required by law; provided, that, in such case, Employee shall be
required to provide the Company prompt advance notice of any such disclosure and
shall use commercially reasonable efforts to limit the extent of

 

5

--------------------------------------------------------------------------------



 

such disclosure.  Employee shall deliver to the Company at the termination of
the Employment Period, or at any other time the Company may request, all
memoranda, notes, plans, records, reports, computer tapes, printouts and
software and other documents and data (and copies thereof) relating to the
Confidential Information, Work Product (as defined below) or the business of the
Company or any Affiliate which Employee may then possess or have under
Employee’s control, whether physical or electronic, without retaining any copies
of such materials.

 

(b)                                 Employee acknowledges that during Employee’s
employment with the Company Employee has and will become familiar with the
Company’s trade secrets and with other Confidential Information concerning the
Company and its Affiliates and that Employee’s services shall be of special,
unique and extraordinary value to the Company and its Affiliates.  Employee
further acknowledges and agrees that the Company and its Affiliates would be
irreparably damaged if Employee were to provide services to any Person competing
with the Company or engaged in a similar business and that such competition by
Employee would result in a significant loss of goodwill by the Company. 
Therefore, in further consideration of the compensation to be paid to Employee
hereunder and any other consideration paid to Employee under any other agreement
with the Company, Employee agrees that during the period commencing on the date
hereof and ending on the first anniversary of the date of termination of the
Employment Period, Employee shall not, directly or indirectly, engage in
Competition (as defined below).  The Employee shall be deemed to be engaging in
“Competition” if he, directly or indirectly, anywhere in the continental United
States where the Company conducts business or has plans to conduct business,
owns, manages, operates, controls or participates in the ownership, management,
operation or control of or is connected as an officer, employee, partner,
director, consultant or otherwise with, or has any financial interest in, any
business (whether through a corporation or other entity) engaged in any business
activity that could be deemed to be competitive with one or more of the
principal lines of business conducted by the Company or its Affiliates. 
Ownership for personal investment purposes only of less than 2% of the voting
stock of any publicly held corporation shall not constitute a violation hereof.

 

(c)                                  In further consideration of the
compensation to be paid to Employee hereunder and any other consideration paid
to Employee under any other agreement with the Company, for so long as Employee
has continuing obligations under Section 7(b) above, Employee shall not,
directly or indirectly through another Person, (i) induce or attempt to induce
any employee or consultant of the Company or any of its Affiliates to leave the
employ or services of the Company or any of its Affiliates, or in any way
interfere with the relationship between the Company or any of its Affiliates and
any employee or consultant thereof, or (ii) solicit any customer, client or
supplier of the Company or any of its Affiliates to provide products or services
that compete with those offered (or for which there are specific plans to offer)
by the Company or any of its Affiliates, to induce such customer, client or
supplier to cease doing business with, or reduce the amount of business
conducted with, the Company or its Affiliates, or in any way interfere with the
relationship between any such customer and the Company or any of its Affiliates.

 

(d)                                 In further consideration of the compensation
to be paid to Employee hereunder and any other consideration paid to Employee
under any other agreement with the Company, for so long as Employee has
continuing obligations under Section 7(b) above, Employee shall not, in any
communications with the press or other media or any communications with any
customer, client, supplier or other current or prospective business relations of
the other party,

 

6

--------------------------------------------------------------------------------



 

criticize, ridicule or make any statement which disparages or is derogatory to
the Company, any of its Affiliates, or any of their shareholders, members,
partners, directors, managers,  officers, employees, or agents of the Company or
any of the Company’s Affiliates or Subsidiaries.

 

(e)                                  If, at the time of enforcement of the
covenants contained in this Section 7 (the “Restrictive Covenants”), a court
shall hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed and directed to revise the restrictions contained herein to cover the
maximum period, scope and area permitted by law.  Employee has consulted with
legal counsel regarding the Restrictive Covenants and based on such consultation
has determined and hereby acknowledges that the Restrictive Covenants are
reasonable in terms of duration, scope and area restrictions and are necessary
to protect the goodwill of the Company and its Affiliates, or the Employee in
the case of Section 7(d).

 

(f)                                   If Employee breaches any of the
Restrictive Covenants, the Company shall have the following rights and remedies,
each of which rights and remedies shall be independent of the others and
severally enforceable, and each of which is in addition to, and not in lieu of,
any other rights and remedies available to the Company at law or in equity:
(i) the right and remedy to have the Restrictive Covenants specifically enforced
by any court of competent jurisdiction (without posting a bond), it being agreed
that any breach or threatened breach of the Restrictive Covenants would cause
irreparable injury to the Company and its Affiliates and that money damages
would not provide an adequate remedy to the Company, and (ii) the right and
remedy to require Employee to account for and pay over to the Company and its
Affiliates any profits, monies, accruals, increments or other benefits derived
or received by Employee as the result of any transactions constituting a breach
of the Restrictive Covenants.  In the event of any breach or violation by
Employee of any of the Restrictive Covenants, the time period of such covenant
with respect to such Person shall be tolled until such breach or violation is
resolved.

 

(g)                                  Employee acknowledges that the obligations
contained in this Section 7 are independent of any other obligations contained
in this Agreement, such that they will remain in effect notwithstanding any
claim by Employee that the Company has breached any other provision of this
Agreement.

 

(h)                                 Employee understands that nothing contained
in this Agreement or any other agreement between the Company or its Affiliates
and Employee limits Employee’s ability to report possible violations of law or
regulation to, or file a charge or complaint with, the Securities and Exchange
Commission, the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Department of Justice, the Congress, any Inspector General, or any other
federal, state or local governmental agency or commission (“Government
Agencies”).  Employee further understands that this Agreement does not limit
Executive’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company.  This Agreement shall not limit Executive’s ability under
applicable U.S. Federal law to (i) disclose in confidence trade secrets to
federal, state, and local government officials, or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law or
(ii) disclose trade secrets

 

7

--------------------------------------------------------------------------------



 

in a document filed in a lawsuit or other proceeding, but only if the filing is
made under seal and protected from public disclosure.

 

8.                                Inventions and Patents.  Employee acknowledges
that all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports, patent
applications, copyrightable work and mask work (whether or not including any
Confidential Information) and all registrations or applications related thereto,
all other proprietary information and all similar or related information
(whether or not patentable) which relate to the Company’s or any of its
Affiliates’ actual or anticipated business, research and development or existing
or future products or services and which are conceived, developed or made by
Employee (whether alone or jointly with others) while employed by the Company or
any of its Affiliates, whether before or after the date of this Agreement (“Work
Product”), belong to the Company or such Affiliate and Employee hereby assigns,
and agrees to assign, all of the above Work Product to the Company or such
Affiliate.

 

9.                                Employee’s Representations.  Employee hereby
represents and warrants to the Company that (i) the execution, delivery and
performance of this Agreement by Employee does not and shall not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which Employee is a party or by which Employee is
bound, (ii) Employee is not a party to or bound by any employment agreement,
noncompete agreement or confidentiality agreement with any other Person or
entity (other than such agreements that are being terminated hereby pursuant to
Section 26), and (iii) upon the execution and delivery of this Agreement by the
Company, this Agreement shall be the valid and binding obligation of Employee,
enforceable in accordance with its terms.  Employee hereby acknowledges and
represents that Employee has consulted with independent legal counsel regarding
Employee’s rights and obligations under this Agreement and that Employee fully
understands the terms and conditions contained herein.

 

10.                         Survival.  Sections 6 through 26 shall continue to
be in full force following the termination of the Employment Period.

 

11.                         Notices.  All notices, requests, consents and other
communications hereunder to any party shall be deemed to be sufficient if
delivered in writing in person or by telecopy (or similar electronic means with
a copy following by nationally recognized overnight courier) or sent by
nationally-recognized overnight courier or first class registered or certified
mail, return receipt requested, postage prepaid, addressed to such party at the
address set forth below or at such other address as may hereafter be designated
in writing by such party to the other parties.

 

8

--------------------------------------------------------------------------------



 

Notices to Employee:

 

Daniel Davison

 

 

Notices to the Company:

 

Diplomat Pharmacy, Inc.

4100 South Saginaw

Flint, MI 48507

Attn:                    General Counsel

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

12.                         Severability.  Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or any other jurisdiction, and this Agreement
shall be construed and enforced in such jurisdiction to the maximum extent
permitted by law.

 

13.                         Complete Agreement.  This Agreement embodies the
complete agreement and understanding among the parties with respect to the
subject matter hereof and supersedes and preempts all prior understandings,
agreements or representations by or among the parties or any Affiliate of the
Company and Employee, written or oral, which may have related to the subject
matter hereof in any way.

 

14.                         No Strict Construction.  The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any party.

 

15.                         Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same Agreement.  Facsimile counterpart
signatures to this Agreement shall be binding and enforceable.

 

16.                         Assignment.  Employee may not assign any of its
rights or delegate any of Employee’s performance under this Agreement, except
with the prior written consent of the Company (as approved by the Board and
evidenced by a written consent), which may be withheld in the Company’s sole
discretion.  The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company.  Any
purported assignment of rights or delegation of performance by Employee in
violation of this Section is void.

 

9

--------------------------------------------------------------------------------



 

17.                         Choice of Law.  All issues and questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Michigan, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Michigan, or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Michigan.  Any legal suit, action or proceeding arising out of or relating to
this Agreement shall be instituted in the state or federal courts located in
Michigan, and each party irrevocably submits to the exclusive jurisdiction of
such courts in any such suit, action or proceeding.  The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or proceeding in such court and agree not to plead or claim in any such court
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON OR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT. 
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS
AGREEMENT.

 

18.                         Amendment and Waiver.  The provisions of this
Agreement may be amended or waived only with the prior written consent of the
Company (as approved by the Board and evidenced by a written consent) and
Employee, and no course of conduct or course of dealing or failure or delay by
any party hereto in enforcing or exercising any of the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement or be deemed to be an implied waiver of any provision of this
Agreement.

 

19.                         Insurance and Indemnification.  The Company may, at
its discretion, apply for and procure in its own name and for its own benefit
life and/or disability insurance on Employee in any amount or amounts considered
advisable.  Employee agrees to cooperate in any medical or other examination,
supply any information and execute and deliver any applications or other
instruments in writing as may be reasonably necessary to obtain and constitute
such insurance.

 

20.                         Taxes and Withholdings.  All payments made under
this Agreement shall be made less applicable taxes and withholdings. 
Notwithstanding any provision herein to the contrary, the Company makes no
representations concerning Employee’s tax consequences under the Agreement under
Section 409A of the Code, or any other federal, state, or local tax law. 
Employee’s tax consequences will depend, in part, upon the application of
relevant tax law, including Section 409A of the Code, to the relevant facts and
circumstances.  Employee should consult a competent and independent tax advisor
regarding Employee’s tax consequences under the Agreement.

 

21.                         Corporate Opportunities.  During the Employment
Period, Employee shall submit to the Board all business, commercial and
investment opportunities or offers presented to Employee or of which the
Employee becomes aware which relate to the Company’s business at any time during
the Employment Period.

 

22.                         Employee’s Cooperation.  During and after the
Employment Period, Employee shall cooperate with the Company and its Affiliates
in any internal investigation or administrative, regulatory or judicial
proceeding as reasonably requested by the Company (including, without
limitation, Employee being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring

 

10

--------------------------------------------------------------------------------



 

service of a subpoena or other legal process, volunteering to the Company all
pertinent information and turning over to the Company all relevant documents
which are or may come into Employee’s possession, all at times and on schedules
that are reasonably consistent with Employee’s other permitted activities and
commitments).  If the Company requires Employee’s cooperation in accordance with
this Section, the Company shall reimburse Employee solely for reasonable
out-of-pocket travel expenses (including reasonable lodging and meals, upon
submission of receipts).

 

23.                         Remedies.  Each of the parties to this Agreement
shall be entitled to enforce its rights under this Agreement specifically, to
recover damages caused by any breach of any provision of this Agreement and to
exercise all other rights existing in its favor.  If the Company prevails in
enforcing this Agreement, it shall be entitled to recover, in addition to other
damages and remedies, its costs and reasonable attorneys’ fees.  The parties
hereto agree and acknowledge that money damages would not be an adequate remedy
for the other party’s breach of any term or provision of this Agreement and that
the other party in its sole discretion may apply to any court of law or equity
of competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

 

24.                         Section 409A.   It is intended that payments and
benefits under this Agreement either be excluded from or comply with the
requirements of Section 409A and the guidance issued thereunder and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted consistent with such intent.  In the event that any provision of
this Agreement is subject to but fails to comply with Section 409A, the Company
may revise the terms of the provision to correct such noncompliance to the
extent permitted under any guidance, procedure or other method promulgated by
the Internal Revenue Service now or in the future or otherwise available that
provides for such correction as a means to avoid or mitigate any taxes, interest
or penalties that would otherwise be incurred by the Employee on account of such
noncompliance.  Provided, however, that in no event whatsoever shall the Company
be liable for any additional tax, interest or penalty imposed upon or other
detriment suffered by the Employee under Section 409A or damages for failing to
comply with Section 409A.  Solely for purposes of determining the time and form
of payments due the Employee under this Agreement or otherwise in connection
with the Employee’s termination of employment with the Company, the Employee
shall not be deemed to have incurred a termination of employment unless and
until the Employee shall incur a “separation from service” within the meaning of
Section 409A.  The parties agree, as permitted in accordance with the final
regulations thereunder, a “separation from service” shall occur when the
Employee and the Company reasonably anticipate that the Employee’s level of bona
fide services for the Company (whether as an employee or an independent
contractor) will permanently decrease to no more than forty (40) percent of the
average level of bona fide services performed by the Employee for the Company
over the immediately preceding thirty six (36) months.  The determination of
whether and when a separation from service has occurred shall be made in
accordance with this subparagraph and in a manner consistent with Treasury
Regulation Section 1.409A-1(h).  All reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A to the extent that such reimbursements or in-kind
benefits are subject to Section 409A, including, where applicable, the
requirements that (i) any reimbursement is for expenses incurred during the
Employee’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement (and the
in-kind benefits to be provided) during a calendar year may not affect the
expenses eligible for reimbursement (and

 

11

--------------------------------------------------------------------------------



 

the in-kind benefits to be provided) in any other calendar year, (iii) the
reimbursement of an eligible expense will be made on or before the last day of
the calendar year following the year in which the expense is incurred and
(iv) the right to reimbursement (or in-kind benefits) is not subject to set off
or liquidation or exchange for any other benefit.  For purposes of Section 409A,
the Employee’s right to any installment payments under this Agreement shall be
treated as a right to receive a series of separate and distinct payments. 
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within ninety (90)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

25.                         Third-Party Beneficiaries.  Nothing herein,
expressed or implied, shall create or establish any third party beneficiary
hereto nor confer upon any Person not a party to this Agreement, any rights or
remedies, including without limitation, any right to employment or continued
employment for any specified period, of any nature or kind whatsoever, under or
by reason of this Agreement.

 

26.                         Termination of Former Agreements; Release.

 

(a)                                 The Company and Employee hereby agree that
this Agreement supersedes and replaces, in its or their entirety, all current or
former agreements or contracts that Employee has or had with the Company or any
of its current or former Subsidiaries or Affiliates relating in any way to
Employee’s employment, compensation, or other benefits (collectively, the
“Former Agreements”), including, without limitation, any employment letters or
employment agreements.

 

(b)                                 EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS READ
THIS AGREEMENT AND THAT EMPLOYEE FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS
CONTENTS, AND THAT EMPLOYEE HEREBY EXECUTES THE SAME AND MAKES THIS AGREEMENT
VOLUNTARILY AND OF EMPLOYEE’S OWN FREE WILL.

 

27.                         No Offset.  Except as set forth in the Executive
Severance Plan, there shall be no right of offset by the Company for any debts
or obligations due to Employee by the Company or its Affiliates against any
amounts due Employee hereunder.

 

(Signature page follows)

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

 

 

Company:

 

 

 

Diplomat Pharmacy, Inc.

 

 

 

 

 

By:

/s/ Brian T. Griffin

 

 

Name: Brian T. Griffin

 

 

Title: Chief Executive Officer

 

 

 

 

 

Employee:

 

 

 

/s/ Daniel Davison

 

Daniel Davison

 

--------------------------------------------------------------------------------